Citation Nr: 1032039	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to increased evaluations for bilateral hearing 
loss, initially evaluated as 20 percent disabling beginning on 
September 12, 2003 and as 30 percent disabling beginning on July 
10, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.

3.  Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to May 1975.  A 
period of service from October 1975 to July 1976 ended in an 
other than honorable discharge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran's appeal also initially included a claim of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).  This claim was subsequently granted in a February 2010 
rating decision, however.

The issue of entitlement to a higher initial evaluation for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the period from September 12, 2003 through July 9, 
2009, the Veteran's bilateral hearing loss resulted in numeric 
designations of IV for the right ear and VI for the left ear.

2.  During the period beginning on July 10, 2009, the Veteran's 
bilateral hearing loss has resulted in numeric designations of V 
for the right ear and VII for the left ear.

3.  The Veteran's tinnitus, currently evaluated at the schedular 
maximum under 38 C.F.R. § 4.87, Diagnostic Code 6260, has not 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation and has not 
necessitated hospitalization during the pendency of this appeal.
CONCLUSIONS OF LAW

1.  The criteria for increased evaluations for bilateral hearing 
loss, initially evaluated as 20 percent disabling beginning on 
September 12, 2003 and as 30 percent disabling beginning on July 
10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.85 (Diagnostic Code 6100), 4.86 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.



II.  Bilateral hearing loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test.  
Examinations will be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
eleven categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical columns 
in Table VI represent eleven categories of decibel loss based on 
the pure tone audiometry test.  The numerical designation of 
impaired efficiency (I through XI) will be determined for each 
ear by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column appropriate 
to pure tone decibel loss.  

For example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure will be followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

Alternatively, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  
Each ear will be evaluated separately.  

In this case, the Veteran underwent VA audiological examinations 
in December 2003 and July 2009.  The December 2003 VA examination 
revealed the following pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15
55
70
75
LEFT
20
70
80
80

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 53.75 decibels in the right ear and 62.5 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 76 percent in both ears.  This 
results in numeric designations of IV for both ears under Table 
VI.  

The Board also notes that the hearing loss pattern of the left 
ear (though not the right ear) warrants application of 38 C.F.R. 
§ 4.86(b); after rounding 62.5 up to 63, this results in a 
numeric designation of V under Table VIA.  The designation of V, 
using Table VIA, is higher than the designation of IV using Table 
VI.  Therefore, the designation of V is elevated to the next 
higher numeral of VI in light of 38 C.F.R. § 4.86(b).  

The Board has thus applied a numeric designation of IV for the 
right ear and a numeric designation of VI for the left ear, and 
this results in a 20 percent evaluation under Table VII.  In 
other words, the December 2003 VA examination report provides no 
basis for an increased evaluation prior to July 10, 2009.

The July 10, 2009 VA examination revealed the following pure tone 
thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
20
70
75
75
LEFT
25
80
80
85

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 60 decibels in the right ear and 67.5 decibels 
in the left ear.  Speech audiometry testing revealed speech 
recognition ability of 90 percent in the right ear and 72 percent 
in the left ear.  This results in numeric designations of III in 
the right ear and VI in the left ear under Table VI.  

With this examination, however, both ears have hearing loss 
patterns that warrant application of 38 C.F.R. § 4.86(b).  Under 
Table VIA, the numeric designations are IV in the right ear and V 
in the left ear.  In this case, comparing the designations 
assigned using Table VI versus Table VIA, the higher designation 
is IV in the right ear (using Table VIA) and VI in the left ear 
(using Table VI).  Applying 38 C.F.R. § 4.86(b), the numeric 
designation for the right ear is increased to V, and the numeric 
designation for the left ear is increased to VII.  Using these 
two numeric designations results in a 30 percent evaluation under 
Table VII.  This is the currently assigned evaluation, and there 
is accordingly no basis for a schedular increase for the period 
beginning on July 10, 2009.  

In making these schedular determinations, the Board notes that 
the Veteran's lay assertions of decreased hearing are 
insufficient to establish entitlement to a higher evaluation for 
bilateral hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

The final question for the Board is whether extra-schedular 
consideration is warranted.  As a general matter, under 38 C.F.R. 
§ 3.321(b)(1), extra-schedular consideration is warranted for 
"exceptional" cases.  For hearing loss cases, in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), the United States Court of 
Appeals for Veterans Claims (Court) noted that, unlike the rating 
schedule for hearing loss, the extra-schedular provisions did not 
rely exclusively on objective test results to determine whether 
referral for an extra-schedular rating was warranted.  The Court 
held that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report.  Id. at 455.

In the present case, the Veteran reported during his December 
2003 VA examination that he was unable to distinguish speech if 
the person is speaking from a distance or if the person is 
speaking in the presence of any background noise.  During his 
July 2009 examination, he indicated that he had trouble 
understanding in all listening situations.  He would turn the 
television up too loud for others in the room, could not 
understand people on the telephone, and asked people to repeat 
often.  He also reported that if anybody talked to him from the 
side or behind, he would not recognize the person talking to him.  
The examiner characterized the examination findings as normal 
sloping to severe but did not further comment on any occupational 
limitations due to bilateral hearing loss.

The Board acknowledges the Veteran's subjective complaints of the 
effects of hearing loss but finds no indication or opinion to 
suggest that such effects are not fully contemplated by the 
assigned staged rating.  In other words, this disorder has not 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  The Board 
is aware that the Veteran has been granted TDIU; however, service 
connection is in effect for five additional disabilities, with a 
70 percent evaluation assigned for PTSD and a total disability 
evaluation of 90 percent assigned.  There is no suggestion from 
the record, or indeed from the Veteran's own statements, that 
TDIU would be warranted solely on the basis of bilateral hearing 
loss.  Moreover, this disability has not warranted any 
hospitalization.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

Overall, the evidence does not support the Veteran's claim for 
increased evaluations for bilateral hearing loss, initially 
evaluated as 20 percent disabling beginning on September 12, 2003 
and as 30 percent disabling beginning on July 10, 2009, and the 
claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Tinnitus

In this case, the Veteran has been assigned a 10 percent 
evaluation for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  Under this section, a 10 percent evaluation is the maximum 
that may be assigned for tinnitus, and only a single evaluation 
is warranted for tinnitus regardless of whether the sound is 
perceived in one ear, both ears, or in the head.

Accordingly, the only possible basis for a higher evaluation 
would be on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1), the provisions of which are described above.  
However, the Veteran's December 2003 and July 2009 VA examination 
reports do not in any way indicate that tinnitus has 
substantially interfered with the Veteran's employability, and it 
was not one of the disabilities referenced in the aforementioned 
August 2006 SSA decision or the June 2007 VA psychiatrist's 
statement.  There is likewise no evidence whatsoever that 
tinnitus has required hospitalization.   

In the absence of either a schedular basis for an increased 
evaluation for tinnitus, or a showing that the criteria for 
referral for an extra-schedular rating have been met, the 
Veteran's claim for a higher initial evaluation for tinnitus must 
be denied.  38 C.F.R. § 4.3.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the initial claim for service connection for 
bilateral hearing loss was furnished in December 2003.  In 
conjunction with the accompanying (and now resolved) appeal for 
TDIU, the Veteran was notified of VA's practices in assigning 
disability evaluations and effective dates for those evaluations 
in January 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A further notice letter, addressing all of the 
Veteran's increased evaluation claims, was furnished in January 
2010, and the appeal was subsequently readjudicated in a February 
2010 Statement of the Case and in a February 2010 rating 
decision, of which the Veteran received notification in March 
2010.  This course of corrective action ensures that there has 
been no prejudice to the Veteran from any notice timing errors.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); see 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-
2003 (Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" issues 
following a service connection grant, such as initial rating and 
effective date claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all relevant  treatment described by the Veteran.  Additionally, 
the Veteran was afforded two VA examinations that were fully 
adequate for the purposes of determining the symptoms and 
severity of his audiological disabilities.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  As noted above, the July 
2009 VA examination fully addressed the considerations required 
under Martinak.

The Board is aware that the claims file contains a copy of an 
August 2006 Social Security Administration (SSA) decision, in 
which the SSA denied entitlement to disability benefits.  In this 
decision, SSA cited to several disabilities, none of which 
involved the ears.  Given this, and the fact that that none of 
the other medical reports of record (i.e., a June 2007 VA 
psychiatrist's statement listing disabilities causing the Veteran 
to be unemployable) suggest that either audiological disability 
contributes to result in unemployability, the Board finds that 
there is no requirement that VA obtain SSA records prior to 
deciding the bilateral hearing loss and tinnitus claims.  Rather, 
there is every indication that such records are irrelevant to the 
claims at hand and need not be obtained or considered.  See Golz 
v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (where VA is 
aware of an SSA grant but is similarly aware that this grant did 
not address the disability at issue on appeal, VA's duty to 
assist does not require obtaining the SSA records).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to increased evaluations for bilateral hearing loss, 
initially evaluated as 20 percent disabling beginning on 
September 12, 2003 and as 30 percent disabling beginning on July 
10, 2009, is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
tinnitus is denied.


REMAND

In February 2010, the Veteran was furnished a Supplemental 
Statement of the Case addressing the evidence then of record, 
including VA PTSD treatment records dated through January 15, 
2010.  Subsequent to this issuance, the RO received additional VA 
treatment records prior to certification of this case to the 
Board.  While most of these records are duplicative, they also 
include a report of PTSD treatment from March 2010 that contains 
a Global Assessment of Functioning (GAF) score and information 
addressing the Veteran's social and occupational functioning.  A 
Supplemental Statement of the Case (SSOC) is accordingly required 
to address this report, and the absence of an SSOC thus 
constitutes a procedural error requiring a remand.  38 C.F.R. 
§§ 19.9, 19.31.

As noted above, the Veteran's claims file includes an August 2006 
SSA decision.  This decision, as with the audiological claims 
above, does not contain any specific references to PTSD.  Unlike 
with the audiological claims, however, there is evidence of 
record suggesting that the Veteran's PTSD has contributed to 
render him unemployable, notably a June 2007 VA psychiatrist's 
statement.  For this reason, the Board finds that any 
corresponding SSA medical documentation should be requested in 
conjunction with the PTSD claim.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical records of the Veteran in its 
possession should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  After completion of the above 
development, the Veteran's claim for a 
higher initial evaluation for PTSD should 
be readjudicated, with consideration of all 
evidence added to the claims file since the 
February 2010 SSOC.  If the determination 
remains less than fully favorable to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


